         Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 1 of 30




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NEW YORK
__________________________________________
                                                  |
HUTCH & ASSOCIATES, INC. d/b/a HUTCH’S |
RESTAURANT; and                                   |
DELAWARE RESTAURANT HOLDINGS, LLC |
d/b/a REMINGTON TAVERN & SEAFOOD                  |
EXCHANGE,                                         |
for themselves and on behalf of a class of        |
similarly situated policyholders,                 |    AMENDED COMPLAINT
                                                  |
                                      Plaintiffs, |
                                                  |         Civ. Action No.:
-v-                                               |       1:20-cv-00896-GWC
                                                  |
ERIE INSURANCE COMPANY OF NEW YORK; |               Hon. Geoffrey Crawford, Presiding
ERIE INDEMNITY COMPANY d/b/a                      |
ERIE INSURANCE GROUP;                             |   JURY TRIAL DEMANDED
ERIE INSURANCE COMPANY;                           |
ERIE INSURANCE PROPERTY & CASUALTY |
COMPANY;                                          |
ERIE INSURANCE EXCHANGE; and                      |
FLAGSHIP CITY INSURANCE COMPANY,                  |
                                                  |
                                      Defendants. |
__________________________________________|

       Plaintiffs Hutch & Associates, Inc. d/b/a Hutch’s Restaurant (“Hutch”) and Delaware

Restaurant Holdings, LLC d/b/a Remington Tavern & Seafood Exchange (“Remington”)

(collectively “Plaintiffs” or the “Insureds”), for themselves and as a representatives of a proposed

class of plaintiff policy holders, by and through their attorneys, Duke Holzman Photiadis &

Gresens LLP, as and for their Complaint against Defendants Erie Insurance Company of New

York (“Erie NY”); Erie Indemnity Company d/b/a Erie Insurance Group (“EIG”), Erie Insurance

Company (“Erie IC”), Erie Insurance Property & Casualty Company (“Erie IPC”), Erie Insurance

Exchange (Erie Exchange”), and Flagship City Insurance Company (“Flagship”) (each of the

foregoing being a “Defendant” and collectively the “Defendants”), state and allege as follows:
         Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 2 of 30




                                         INTRODUCTION

        1.      The instant matter arises from contracts of insurance entered into between

(a) Plaintiffs and other Class members, and (b) Defendants.

        2.      The Policies issued by Defendants to Plaintiffs and the Class members are generally

known as commercial property insurance, and include, without limitation: (a) policies identified

by Defendants as “Ultrapack Plus Policy” (“Ultrapack Policy”); and (b) “Ultrapack Plus

Commercial Property Coverage Part”, Form PK-00-02 (Ed. 9-18) CL-0002 (the “Policy”).

        3.      The Policy issued by Defendants to Plaintiffs and the other Class members is “all

risk” and, as such, provides coverage for physical loss of property resulting from any cause unless

the loss is “Excluded” or “Limited.”

        4.      The Policy issued by Defendants to Plaintiffs and Class members does not contain

an exclusion or limitation expressly addressing losses caused by or related to a virus.

        5.      Defendants have stated that the Policy does not provide Plaintiffs and other Class

members with insurance coverage benefits for losses due to and/or relating to the novel

coronavirus (the “Virus”), the disease caused by the Virus–COVID-19 (“CV-19”), and/or the

actions of various civil authorities in response to the Virus and/or CV-19 (“CA Orders”), including

that there is no coverage for business interruption, the loss of business income, extended business

income, loss based on the actions of civil authorities to limit access to property, property loss, extra

expense loss, and dependent property loss (collectively “BI Losses”).

        6.      The Ultrapack Plus Commercial Property Coverage Part, under “YOUR DUTIES

AFTER A LOSS,” directs and requires:

        In case of a covered “loss”, you [Plaintiffs and other Class members] must perform
        the following duties:
        ...



                                                 -2-
            Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 3 of 30




       b.       Protect the property from further damage. If necessary for property protection,
                make reasonable repairs and keep a record of all repair costs;
       ...
       i. In addition to the other conditions under Income Protection (Coverage 3),
           make necessary replacements or repairs and use all available means to
           eliminate any unnecessary delay in order to resume operations as soon as
           possible[.]

Commonly referred to as a “Sue and Labor” provision, policyholders are entitled to coverage for

reimbursement of costs and expenses incurred as a result of complying with such provision.

(“SL Losses”).

          7.      Defendants have denied coverage to Plaintiffs and other Class members for BI

Losses, SL Losses, and other damages arising from and related to the Virus, CV-19, and the CA

Orders.

          8.      Defendants breached their insurance contracts with Plaintiffs and other Class

members by failing to provide the coverage and benefits as identified herein.


                                               PARTIES

          9.      Plaintiff Hutch & Associates, Inc. d/b/a Hutch’s Restaurant is a New York business

corporation with its principal place of business located in the State of New York, County of Erie,

at 1375 Delaware Avenue, Buffalo, New York (the “Hutch Premises”).

          10.     Plaintiff Delaware Restaurant Holdings, LLC d/b/a Remington Tavern & Seafood

Exchange is a New York business corporation with its principal place of business located in the

State of New York, County of Erie, at 184 Sweeney Street, North Tonawanda, New York (the

“Remington Premises”) [The foregoing Hutch Premises and Remington Premises shall hereinafter

be referred to collectively as the “Properties”].




                                                    -3-
         Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 4 of 30




       11.     Upon information and belief, Defendant EIG is a business corporation organized

under the laws of the State of Pennsylvania and registered and duly authorized to transact insurance

business in the State of New York.

       12.     Upon information and belief, Defendant Erie IC is a stock insurance company of

Defendant EIG, organized under the laws of the State of Pennsylvania and registered and duly

authorized to transact insurance business in the State of New York.

       13.     Upon information and belief, each of the following Defendants is a stock insurance

company of Defendant EIG:

               a.      Erie NY, an insurance company organized under the laws of the and
                       duly authorized to transact insurance business in the State of New
                       York;

               b.      Erie IPC, an insurance company organized under the laws of the
                       State of Pennsylvania and registered and duly authorized to transact
                       insurance business in the State of New York;

               c.      Erie Exchange, an insurance company organized under the laws of
                       the State of Pennsylvania and registered and duly authorized to
                       transact insurance business in the State of New York; and

               d.      Flagship, an insurance company organized under the laws of the
                       State of Pennsylvania and registered and duly authorized to transact
                       insurance business in the State of New York.

The foregoing affiliated stock insurance companies of EIG, other than Defendant Erie IC, are

hereinafter the “Affiliates.”


                                 JURISDICTION AND VENUE

       14.     This Court has jurisdiction over this action pursuant to 15 U.S.C. § 1332(a) and

pursuant to the principles of pendant and supplemental jurisdiction under 28 U.S.C. § 1367.

       15.     Personal jurisdiction exists over Defendants because Defendants conduct business

in the State of New York and in this District, has caused and continues to cause damage to Plaintiffs


                                                -4-
         Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 5 of 30




in this District, and/or otherwise avails itself of the privileges and protections of the laws of the

State of New York, such that this Court’s assertion of jurisdiction over Defendants does not offend

traditional notions of fair play and due process.

       16.      Venue is proper in this District under 28 U.S.C. § 1391(b) because Defendants

conduct business in this district, (b) a substantial part of the events or omissions giving rise to the

claims occurred in this District, and (c) Defendants caused damage to Plaintiffs in this District.


                                               FACTS

A.     The Policy

       17.     Defendants EIG and Erie IC issued and delivered to Plaintiff Hutch an insurance

policy bearing the policy number Q97-0914356 (the “Hutch Policy”). A copy of the Hutch Policy

is attached hereto as Exhibit A.

       18.     Defendants EIG and Erie IC issued and delivered to Plaintiff Remington an

insurance policy bearing the policy number Q97-0917919 (the “Remington Policy”). A copy of

the Remington Policy is attached hereto as Exhibit B. (The Hutch Policy and Remington Policy

are hereinafter collectively referred to as “Plaintiffs’ Policy”).

       19.     The Plaintiffs’ Policy is the same or substantially similar to each Policy issued by

Defendants to Class members.

       20.     Each Policy, including the Plaintiffs’ Policy, was issued in consideration of a

premium which was paid to, received, and retained by Defendants.

       21.     The Hutch Policy covered certain losses occurring between February 4, 2020, and

February 4, 2021, including losses occurring at the Hutch Premises.

       22.     The Remington Policy covered certain losses occurring between March 11, 2020,

and March 11, 2021, including losses occurring at the Remington Premises.


                                                 -5-
         Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 6 of 30




        23.     In the “ULTRAPACK PLUS POLICY” Plaintiffs’ Policy provides that “ERIE

INSURANCE GOUP is proud to present this policy.”

        24.     The Plaintiffs’ Policy identifies Defendant Erie IC as the Insurer.

        25.     Hutch is identified in the Hutch Policy as the “Named Insured.”

        26.     Remington is identified in the Remington Policy as the “Named Insured.”

        27.     Each Policy, including the Plaintiffs’ Policy, provides coverage on an “all risk”

rather than specified peril basis.

        28.     “All risk” insurance policies cover all risks of loss except for risks that are expressly

and specifically excluded.

        29.     Under “SECTION II – PERILS INSURED AGAINST” under the sub-heading

“Covered Causes of Loss” of the Ultrapack Plus Commercial Property Coverage Part, the Policy

provides that “[t]his policy insurers against direct physical ‘loss’, except ‘loss’ as excluded or

limited in this policy.”

        30.     Under “SECTION 1 – COVERAGES”, subsection “INCOME PROTECTION –

COVERAGE 3” of the Ultrapack Plus Commercial Property Coverage Part, the Policy provides

coverage for, among other things: “A. Income Protection Coverage”; and “B. Extra Expense

Coverage”.

        31.     Under “SECTION 1 – COVERAGES”, subsection “C. Additional Coverages” of

the Ultrapack Plus Commercial Property Coverage Part, the Policy provides coverage for, among

other things: “1. Civil Authority”; and “2. Full Resumption of Operations” (also known as

extended business interruption coverage).




                                                  -6-
           Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 7 of 30




          32.    Plaintiffs and other Class members have suffered BI Losses that are expressly

covered under “SECTION 1 – COVERAGES”, subsection “INCOME PROTECTION –

COVERAGE 3”, subsection “C. Additional Coverages”, and other provisions of the Policy.

          33.    Under the subsection titled under “YOUR DUTIES AFTER A LOSS” of the

Ultrapack Plus Commercial Property Coverage Part, the Policy provides:

       In case of a covered “loss”, you [Plaintiffs and other Class members] must perform
       the following duties:
       ...
       b. Protect the property from further damage. If necessary for property protection,
            make reasonable repairs and keep a record of all repair costs;
       ...
       i.      In addition to the other conditions under Income Protection (Coverage 3),
               make necessary replacements or repairs and use all available means to
               eliminate any unnecessary delay in order to resume operations as soon as
               possible[.]

          34.    Plaintiffs Hutch and Remington, and upon information and belief Class members,

complied with the insureds’ obligations under Duties in Event of Loss or Damage and incurred SL

Losses.

          35.    The “Exclusions” do not reference, restrict, limit, or preclude coverage for losses

resulting directly or indirectly from a virus.

          36.    The “Limitations” do not restrict, limit or preclude coverage for losses resulting

directly or indirectly from a virus.


B.        Absence of “Exclusion of Loss due to Virus or Bacteria” Endorsement

          37.    Since in or before 2006, the insurance industry, including Defendants, have been

aware of the risks of damage to property, physical loss of property, and damage to business

operations associated with viruses and bacteria.

          38.    In or about 2006, the insurance industry adopted a standard form policy

endorsement for commercial property policies commonly known as “Exclusion of Loss Due to

                                                 -7-
         Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 8 of 30




Virus or Bacteria.” This has otherwise been referred to as Multistate Form Filing CF-2006-OVBEF

and/or endorsement CP 01 75 07 06 (New York) or CP 01 40 07 06 (collectively, the “Virus

Exclusion”).

       39.     Defendants are members of the insurance industry and subscribe to, have access to,

rely on, and adopt ISO forms.

       40.     Defendants are, and at all relevant times hereto were, aware of the Virus Exclusion.

       41.     Defendants chose to issue insurance policies without the Virus Exclusion despite

their express and actual knowledge of the existence of the same.

       42.     The intended purpose of the Virus Exclusion is to eliminate virus and bacteria

related losses from coverage under all risk insurance policies.

       43.     The Policy does not contain the Virus Exclusion.

       44.     The Policy does not contain an exclusion substantially the same or similar to the

Virus Exclusion.

       45.     Defendants have issued all risk insurance policies to policyholders that do contain

a virus exclusion.

       46.     For example, in a concurrent lawsuit arising from Defendants’ denial of business

interruption coverage benefits resulting from the Virus, CV-19, and/or the CA Orders (commenced

in the United States District Court for the Western District of Pennsylvania and captioned Close

Enters. Inc. v. Erie Ins. Grp., Civil Action No. 1:20-cv-00147 (the “CEI Litigation”)), the insured

submitted as an exhibit to its complaint EIG and Erie Exchange’s denial letter (the “CEI Denial”).

       47.     Annexed hereto as Exhibit C is a copy of the CEI Denial (see also CEI Litigation

Docket, Doc. 1-2).




                                               -8-
         Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 9 of 30




       48.     The CEI Denial expressly states: “the policy excludes coverage for damage caused

by virus, bacterium, or microorganism.” (Ex. C).

       49.     The CEI Denial also cites the operative exclusion in the policy:

               SECTION III – EXCLUSIONS
               ...
               B.   Coverages 1, 2, and 3

               We do not cover under Building(s) – Coverage 1, Business Personal Property and
               Perosnal Property of Others – Coverage 2, and Additional Income Protection –
               Coverage 3 “loss” or damage caused:

               16.     By or resulting from any virus, bacterium, or other microorganism that
                       induces or is capable of inducing physical distress, illness, or disease.

(Id. (emphasis in original)).

       50.     The CEI Denial, and the policy language cited therein, is in stark contrast to the

denials received by Plaintiffs in this case.

       51.     By letter dated March 30, 2020, Defendants EIG and Erie IC issued a written

coverage denial to Plaintiff Hutch (the “Hutch Denial”).

       52.     A copy of the Hutch Denial is attached hereto as Exhibit D.

       53.     By letter dated March 31, 2020, Defendants EIG and Erie IC issued a written

coverage denial to Plaintiff Remington (the “Remington Denial”).

       54.     A copy of the Remington Denial is attached hereto as Exhibit E.

       55.     Defendants did not issue Plaintiff Hutch, Plaintiff Remington, or Class members

denial letters containing any mention of a virus exclusion.

       56.     None of Plaintiff Hutch, Plaintiff Remington, nor Class members’ Policies contain

the virus exclusionary language set forth in the CEI Denial in their respective “SECTION III –

EXCLUSIONS” portion of the Policy. (See Exs. A & B).




                                               -9-
        Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 10 of 30




       57.     Defendants had knowledge of the existence of virus exclusions, including that

referenced in the CEI Denial and the Virus Exclusion, at the time and/or before they issued

insurance policies to Plaintiffs and the Class members.

       58.     Defendants actually issued insurance policies containing virus exclusionary

language to certain policyholders at the time and/or before they issued insurance policies to

Plaintiffs and the Class members.

       59.     Defendants made the affirmative decision to omit virus exclusionary language,

including that contained in the CEI Denial and the Virus Exclusion, when issuing insurance

policies to Plaintiffs and the Class members.

       60.     The Policy does not exclude or limit coverage for losses experienced by Plaintiffs

directly or indirectly from the Virus, CV-19, or the CA Orders.

       61.     Defendants’ conduct, including their decision to issue all risk policies without the

known Virus Exclusion and the virus exclusionary language adopted and issued by Defendants in

other all risk policies, establishes that the presence of the Virus is and/or causes loss of or damage

to property that is covered under the Policy.


C.     Plaintiff’s Covered Loss

       62.     Plaintiffs’ employees, customers, and/or vendors: (a) were exposed to the Virus,

(b) tested positive for the Virus and/or CV-19, (c) were otherwise diagnosed as infected with the

Virus and/or having CV-19, (d) exhibited symptoms consistent with infection by the Virus and/or

having CV-19, and/or (e) were instructed by civil authorities and/or their medical providers to self-

isolate, quarantine, and/or suspend normal business operations.

       63.     Plaintiffs’ Premises, personal property, and dependent property: (a) were exposed

to the Virus, (b) had the Virus or persons with CV-19 present at their respective locations, and/or


                                                - 10 -
        Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 11 of 30




(c) could no longer be used or operated due to orders of civil authorities issued in response to the

Virus and CV-19.

       64.     Property in the immediate area of Plaintiffs’ Premises: (a) was exposed to the Virus,

(b) had the Virus on surfaces therein, and/or (c) could no longer be used or operated due to orders

of civil authorities issued in response to the Virus and CV-19.

       65.     In New York, the Virus became ubiquitous, such that it existed and/or exists

throughout the State, including, without limitation, Plaintiffs’ Premises and property in the

immediate area of Plaintiffs’ Premises.

       66.     The Virus was present at, in, throughout, and on Plaintiffs’ Premises and property

within one mile of Plaintiffs’ property.

       67.     The Virus causes physical loss of and/or damage to property.

       68.     The presence of the Virus constitutes direct physical loss of and/or damage to

property.

       69.     At least one governmental entity has acknowledged that the Virus causes physical

loss of and/or damage to property. Annexed hereto as Exhibit F are copies of The City of New

York, Office of the Mayor, Emergency Executive Orders, issued by Mayor Bill de Blasio (the

“NYC Executive Orders”).

       70.     The NYC Executive Orders expressly state: “WHEREAS, this order is given

because of the propensity of the virus to spread person to person and also because the virus

physically is causing property loss and damage[.]” (Ex. F (emphasis added)).

       71.     The presence of the Virus and persons with CV-19 caused direct physical loss of

or damage to the covered property under the Plaintiffs’ Policy and the Policies of other Class

members, as well as to property in the immediate area of such covered property.



                                               - 11 -
        Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 12 of 30




       72.     The presence of the Virus and the resulting direct physical loss of or damage to

property (both at Plaintiffs’ Premises and at property in the immediate area of the same) and

persons with CV-19 caused civil authorities throughout New York to issue orders requiring the

suspension of business and/or use of commercial property, including the property of Plaintiffs and

other Class members as well as property in the immediate area of such covered property.

       73.     The CA Orders prohibited access to the covered properties as a result of the damage

and the ongoing and continuous loss and damage resulting from the Virus.

       74.     The CA Orders include, but are not limited to, the following Executive Orders of

New York State Governor Cuomo:

               a.     On March 7, 2020, by Executive Order 202, Governor Cuomo
                      declared a Disaster Emergency for all of New York State because of
                      CV-19;
               b.     On March 18, 2020, by Executive Order 202.6, Governor Cuomo
                      reduced all non-essential businesses’ on-site workers by 50%,
                      effective at 8:00 p.m. on March 20, 2020;
               c.     On March 19, 2020, by Executive Order 202.7, Governor Cuomo
                      reduced all non-essential businesses’ on-site workers by 75%,
                      effective at 8:00 p.m. on March 21, 2020;
               d.     On March 20, 2020, by Executive Order 202.8, Governor Cuomo
                      reduced all non-essential businesses’ on-site workers by 100%,
                      effective at 8:00 p.m. on March 22, 2020; and
               e.     Supplemental executed Orders that restricted and/or suspended
                      business activities at and/or use of commercial property.

       75.     Plaintiffs Remington and Hutch substantially ceased business operations on or

around March 16, 2020, as a result of the Virus, CV-19, and the CA Orders.

       76.     Plaintiffs suffered a direct physical loss of or physical damage to Covered Property,

including the BI Losses, as a result of the Virus, CV-19, and the CA Orders (“Loss”).

       77.     The Loss constitutes an occurrence under the Policy.

       78.     Plaintiffs are entitled to be covered and indemnified under the Policy for the Loss.

                                              - 12 -
            Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 13 of 30




D.      Loss Reporting of BI Losses to Defendants

        79.      Upon information and belief, Defendant EIG controlled, directed, and/or

participated in the preparation of the Policy, the underwriting relating to the issuance of the Policy,

and the claims intake, investigation, and administration under the Policy, including handling of

claims arising out of or related to the Virus.

        80.      The first sentence of the Ultrapack Plus Policy expressly states “ERIE

INSURANCE GROUP is proud to present this policy.”

        81.      Thus, in addition to EIG being bound by traditional principles of agency, EIG is an

actual party to the insurance contracts entered into with Plaintiffs and the Class members.

        82.      Upon information and belief, Erie IC and the Affiliates all acted uniformly in their

handling of CV-19 claims pursuant to and in accordance with the control and/or direction of

Defendant EIG.

        83.      Defendant EIG commissioned and manifested a desire for the Affiliates to act on

its behalf subject to EIG’s control and/or direction when writing and issuing policies, adjusting

and investigating claims, and making coverage determinations.

        84.      The Affiliates has actual and apparent authority to act on behalf of EIG.

        85.      The Affiliates in fact acted on behalf of EIG and in EIG’s name with EIG’s express,

implied, and apparent authority.

        86.      The Affiliates consented to so act on behalf of EIG.

        87.      Defendant EIG’s statements, representations, and conduct communicated to

Plaintiffs and Class members provided a reasonable belief and appearance that the Affiliates

possessed the authority to, and were, acting on behalf of EIG with regard to the insurance policies

at issue.



                                                 - 13 -
         Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 14 of 30




         88.   Defendant EIG exercised control over the Affiliates by determining and issuing

direction as to how policies, claims, investigations, and coverage determinations relating to the

Virus, CV-19, and/or the CA Orders were to be handled.

         89.   The Affiliates acts (including issuing the DFS Response, making coverage

determinations, and issuing denial letters) were, in both form and substance, those of EIG.

         90.   Defendant EIG and the Affiliates share and use the same logo(s).

         91.   Defendant EIG and the Affiliates share and use the same slogan(s).

         92.   Defendant EIG and the Affiliates share and use the same forms, including the DFS

Response, ISO forms, policy forms, reservation of rights letters, and denial letters.

         93.   Defendant EIG and the Affiliates share the same underwriting department, such

that the underwriting department underwrites claims for each Affiliate indiscriminately and

indistinguishably.

         94.   Defendant EIG and the Affiliates share the same adjusters and examiners, such that

the same individuals investigate, adjust, examine, and make coverage determinations on claims

for each Affiliate indiscriminately and indistinguishably.

         95.   Defendant EIG and the Affiliates, and their employees, share the same office space.

         96.   Defendants EIG, Erie IC, Erie IPC, and Erie Exchange all have the same address

listed for their corporate headquarters and service of process with the Pennsylvania Department of

State.

         97.   Defendant EIG and the Affiliates share and use the same telephone numbers.

         98.   Defendant EIG together with Erie IC and the Affiliates operate phone lines,

including 1-800-367-3743 and 800-458-0811, to report claims and/or losses under the Policy (the

“Erie Numbers”).



                                               - 14 -
         Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 15 of 30




       99.     Upon information and belief, the Affiliates participate with Defendants EIG and

Erie IC in the operation of the Erie Numbers for the reporting of claims and/or losses with respect

to Ultrapack Policies and similar commercial property insurance issued by the Defendants.

       100.    Defendant EIG and the Affiliates share and use the same marketing.

       101.    Defendant EIG and the Affiliates share and use the same website(s).

       102.    Defendant EIG together with Erie IC and the Affiliates developed and operated a

website for New York Customers with business income related claims related to the Virus:

https://www.erieinsurance.com/support-center/covid/new-york-covid19 (the “Erie Website”).

       103.    Plaintiffs timely reported the Loss to Defendant via numerous methods, including

the Erie Numbers, e-mail, and/or through their agent.

       104.    Defendant EIG and the Affiliates share and use the same internal systems, including

information technology (“IT”) systems, phone systems, case management systems, and

underwriting systems.

       105.    The Affiliates and/or their employees request approval from EIG for, and rely on

EIG’s direction and control over, decision making authority, including settlement authority,

coverage decisions, and claims handling practices.

       106.    Defendant EIG mandates that the Affiliates and their employees comply with the

policies and procedures set forth by EIG.

       107.    The Affiliates entire business model is designed to assist and support EIG.


E.     Uniform Practice to Deny Coverage for Losses related to the Virus

       108.    Defendants EIG and Erie IC arbitrarily and wrongfully disclaimed coverage for

Plaintiffs’ Loss.




                                              - 15 -
        Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 16 of 30




       109.     Defendants contend that the commercial property policies issued by EIG, Erie IC,

and/or the Affiliates in New York do not provide coverage for losses resulting from or related to

the Virus, CV-19, or the CA Orders.

       110.     Defendants’ denial of coverage for losses related to or arising out of the Virus, CV-

19, and the CA Orders was predetermined and without regard to the individual circumstances of

Plaintiffs or other insureds, including the presence of the Virus at the insured premises or property

in the immediate area thereof.

       111.     By letter dated March 10, 2020, the New York State Department of Financial

Services directed all insurers that had issued commercial property insurance in New York to

provide details on the business interruption coverage provided under such policies (“DFS

Directive”). A copy of the DFS Directive is attached hereto as Exhibit G.

       112.     The DFS Directive explained that the purpose of this requirement was to ensure

that insurance companies “explain to policyholders the benefits under their policies and the

protections provided in connection with COVID-19” and required “each Insurer examine the

policies it has issued and explain the coverage each policy offers in regard to COVID-19.”

       113.     Defendants EIG, Erie IC, and/or the Affiliates collectively prepared a template

response to the DFS Directive (“DFS Response”). A copy of the DFS Response is attached hereto

as Exhibit H.

       114.     Plaintiffs, and upon information and belief other members of the proposed class of

policyholders, were the intended recipients of the DFS Response letter.

       115.     The DFS Response failed to follow the directives set forth in the DFS Directive,

including, without limitation, the directive to “explain to policyholders the benefits under their

policies and the protections provided in connection with COVID-19” and the requirement that



                                               - 16 -
        Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 17 of 30




“each Insurer examine the policies it has issued and explain the coverage each policy offers in

regard to COVID-19.”

       116.    Rather, Defendants provided a non-responsive, general summary of coverage

without explaining to their insureds the protections provided in connection with COVID-19.

       117.    The only mention of “COVID-19” in the DFS Response was in reciting that the

New York State Department of Financial Services issued the DFS Directive.

       118.    Upon information and belief, before Plaintiff and other members of the proposed

class of policyholders submitted notice of and information about their claims related to the Virus,

CV-19, and the CA Orders, Defendants had determined not to afford coverage for any such claims.

       119.    Upon information and belief, when circulating the DFS Response, Defendants had

actual knowledge that they had thousands of impacted policyholders in New York.

       120.    Upon information and belief, before preparing and circulating the DFS Response,

Defendants made the pre-determined decision not to comply with the terms of the DFS Directive

in order to induce their insureds into not submitting claims related to or arising from COVID-19.

       121.    Upon information and belief, Defendants mailed the DFS Response letters in

batches due to the large number of policyholders.


F.     Coverage Denial for Losses related to Virus, CV-19 and CA Orders

       122.    Defendants denied coverage to Plaintiffs and other policyholders for losses related

to the Virus, CV-19, and/or the CA Orders.

       123.    By letter dated March 30, 2020, Defendants EIG and Erie IC issued a written

coverage denial to Plaintiff Hutch, noting: “We regret to inform you that there is no coverage for

your loss of income because there is no direct physical loss to your building or business personal

property.” (Ex. D).


                                              - 17 -
         Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 18 of 30




       124.    By letter dated March 31, 2020, Defendants EIG and Erie IC issued a written

coverage denial to Plaintiff Remington, noting: “We regret to inform you that there is no coverage

for your loss of income because there is no direct physical loss to your building or business

personal property.” (Ex. E).

       125.    The Remington and Hutch Denials are the same and/or substantially the same as

one another and, upon information and belief, as denials sent to other insureds with the same or

similar coverage (the “Coverage Denial”).

       126.    Upon information and belief, each and every denial letter sent by Defendants to

their insureds relating to the Virus, CV-19, or the CA Orders was the same in form and substance

to the Hutch Denial, Remington Denial, and Coverage Denial.

       127.    The Coverage Denial received by Plaintiffs sets forth Defendants’ analysis of why

the “Ultrapack Policy” and/or Ultrapack Plus Commercial Property Coverage Part issued in New

York do not afford coverage for losses related to the Virus, CV-19, or the CA Orders.

       128.    The Coverage Denial does not reference any of the facts of Plaintiffs’ loss.

       129.    Defendant Erie IC, upon information and belief at the direction of Defendant EIG,

has refused to make payment to Plaintiffs for damages resulting from the Loss which constitutes a

breach of the Policy.

       130.    Defendant Eire IC’s refusal to cover the Loss is erroneous and unsupported by the

plain language of the Policy.

       131.    As such, Defendant Erie IC owes Plaintiffs insurance coverage and benefits under

the Policy for the Loss, and there is no valid basis for its refusal to issue the same.

       132.    Plaintiffs continue to be damaged by Defendant Erie IC’s refusal to issue the full

amounts due and owing under the Policy.



                                                - 18 -
         Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 19 of 30




        133.    Defendants have denied coverage to Plaintiffs and other policyholders for losses

related to the Virus, CV-19, and/or the CA Orders based on their policy interpretation as set forth

in the DFS Response and the “Coverage Denial.”

        134.    Upon information and belief, Defendants made coverage decisions concerning

policyholder claims related to the Virus, CV-19, and the CA Orders without consideration of the

unique facts or circumstances of each loss and, rather, adopted a pattern and/or practice to deny

such claims.


                                    CLASS ACTION ALLEGATIONS

        135.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23 on behalf

itself and a class consisting of:

                a.      all policyholders of all-risk commercial property insurance policies
                        issued by any named Defendant, including policyholders of an
                        Ultrapack Policy or a policy that includes or is comprised of
                        Ultrapack Plus Commercial Property Coverage Part” (Form PK-00-
                        02 (Ed. 9-18) CL-0002);
                b.      whose policies were in effect for any period of time on or after
                        February 15, 2020, and through the end of the (i) declared
                        emergency period or (ii) prohibitions, limitations, or restrictions of
                        business property use under the CA Orders;
                c.      whose policies do not contain the Virus Exclusion or a substantially
                        similar exclusion for a virus as an endorsement; and
                d.      who suffered BI Losses or SL Losses as a result of the Virus, CV-
                        19, or the CA Orders, including policyholders that suspended or
                        reduced business operations at the premises covered by their policy
                        (the “Class”).

        136.    Excluded from the Class are Defendants and their members, affiliates, parents,

subsidiaries, officers, directors, employees, successors, or assigns; governmental entities as well

as counsel and court staff assigned to this case and/or their immediate family members. Plaintiffs

reserves the right to amend or modify the Class definition.


                                                - 19 -
        Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 20 of 30




       137.    FED. R. CIV. P. 23(a)(1) - Numerosity. The Class members are so numerous that

joinder of all members is impracticable.       Upon information and belief, Defendants issued

thousands of commercial property insurance policies in New York containing provisions for

business interruption and related coverage, including the Ultrapack Policy and policies that include

the Ultrapack Plus Commercial Property Coverage Part” (Form PK-00-02 (Ed. 9-18) CL-0002).

       138.    FED. R. CIV. P. 23(a)(2) - Commonality and Predominance. Common questions of

law and fact exist as to all Class members and predominate over any questions solely affecting

individual Class members. Among the questions of law and fact common to the Class are:

               a.      Defendants issued all risk policies to Class members in exchange for
                       premiums paid and received;
               b.      Plaintiff and the Class members had the use of/access to their
                       property and/or the operation of their business impacted by the CA
                       Orders;
               c.      Defendants’ position that the presence of a virus or the reduction of
                       a business relating thereto does not constitute direct physical loss of
                       or damage to property;
               d.      Defendants’ interpretation of coverage for losses related to the
                       Virus, CV-19, and the CA Orders as set forth in the DFS Response;
               e.      whether Defendants’ coverage decision details were uniformly
                       adopted and applied to all policyholder Class members;
               f.      Defendants’ knowledge of and failure to adopt the Virus Exclusion
                       in the policies issued to Class members;
               g.      whether the policies issued by Defendants were ambiguous as to
                       coverage for losses arising from the presence of a virus or the
                       limiting or closing of a business to prevent the spread of a virus;
               h.      whether the presence of a person infected with CV-19 at or in the
                       immediate area of an insured premises constitutes a physical loss of
                       or physical damage to property under the policies issued by
                       Defendants;
               i.      whether the closing or limiting of a business to prevent the spread
                       of a virus constitutes a physical loss of or physical damage to
                       property under the policies issued by Defendants; and


                                               - 20 -
        Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 21 of 30




               j.      whether New York state laws were violated by the Defendants’ acts
                       and/or omissions as alleged herein.

       139.    FED. R. CIV. P. 23(a)(3) - Typicality.          The claims of the proposed Class

representatives, Plaintiffs Hutch and Remington, are typical of the claims of the Class members as

all Class members were issued the same or substantially similar commercial property insurance

policies by Defendants, including Ultrapack Policy or a policy that includes or is comprised of

Ultrapack Plus Commercial Property Coverage Part” (Form PK-00-02 (Ed. 9-18) CL-0002), and

Plaintiff Hutch, Plaintiff Remington, and members of the proposed class have been similarly

affected by Defendants’ wrongful acts complained of herein, including Defendants’ position that

the presence of a virus and/or the closing or limiting of a business to prevent the spread of a virus

are not physical loss or damage to property.

       140.    FED. R. CIV. P. 23(a)(4) - Adequacy of Representation. The proposed Class

representatives, Plaintiffs Hutch and Remington, will fairly and adequately protect the interests of

the Class and has retained counsel competent and experienced in matters involving first party

insurance coverage as well as class actions. Plaintiff has no interests which conflict with the Class.

Plaintiff and its counsel will vigorously prosecute this action, and the interests of the Class will be

fairly and adequately protected.

       141.    FED. R. CIV. P. 23(b)(3) - Superiority. A class action is superior to all other

available methods for the fair and efficient adjudication of this controversy since joinder of all

members is impracticable. Upon information and belief, Defendants have issued in excess of 1,000

commercial property policies in New York and it is undisputed that the Virus, CV-19, and/or the

CA Orders have impacted every business in New York, including every policyholder in the

proposed Class.




                                                - 21 -
         Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 22 of 30




        142.    The damages suffered by individual class members will vary and may be relatively

small in comparison to the costs of litigation. As such, the expense and burden of individual

litigation could make it impossible for Class members to individually redress the wrongs done to

them. There will be no unusual difficulty in the management of this action as a class action.

        143.    Additionally, the Class should be certified under CPLR § 901 because: (a) the

prosecution of separate actions by the individual Class members would create a risk of varying

results and incompatible/inconsistent standards of conduct for Defendants; (b) the prosecution of

separate actions by individual Class members would create a risk of adjudications with respect to

them which would, as a practical matter, be dispositive of the interests of other Class members not

parties to the adjudications, or substantially impair or impede their ability to protect their interests;

and (c) Defendants have acted or refused to act on grounds generally applicable to the Class,

thereby making appropriate final declaratory relief with respect to the Class as a whole.


                                   FIRST CAUSE OF ACTION
                             Breach of Contract and Declaratory Relief

        144.    Plaintiffs repeat and re-allege the preceding paragraphs as if fully set forth and

incorporated herein.

        145.    Plaintiffs bring this cause of action on behalf of themselves and on behalf of the

other Class members.

        146.    Plaintiffs sustained a physical loss of property, BI Losses, SL Losses, and damages

as a result of a covered cause of loss under the Policy.

        147.    Covered Causes of Loss under the policies issued by Defendants to Class members

include physical loss of property resulting from the Virus, CV-19, and/or the CV Orders.

        148.    Defendants had a duty under the Policy to provide coverage for BI Losses, SL

Losses, and damages resulting from a covered cause of loss.

                                                 - 22 -
        Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 23 of 30




       149.    Plaintiffs duly notified Defendants of their claim under the Policy, including for

business income coverage.

       150.    Defendants have refused to pay Plaintiffs’ BI Losses, SL Losses, and damages.

       151.    Defendants have refused to pay BI Losses, SL Losses, and damages arising from

or relating to the Virus, CV-19, and/or the CA Orders.

       152.    Defendants’ failure and refusal to make payments to Plaintiffs for the BI Losses,

SL Losses, and other damages constitutes a breach of the Policy.

       153.    Defendants’ failure and refusal to make payments to Plaintiffs and other Class

members for BI Losses, SL Losses, and damages pursuant to the terms of the policies constitutes

a breach of contract.

       154.    Defendants’ conduct has been unreasonable.

       155.    Defendants have unreasonably obstructed and prevented Plaintiffs and other Class

members from receiving prompt payment for the insurance benefits to which they are entitled

under the Policy.

       156.    Defendants breached their duty and obligations of good faith and fair dealing.

       157.    Plaintiffs and the other Class members have been damaged by Defendants’

wrongful conduct, including without limitation suffering extra-contractual consequential damages

as a result of Defendants’ failure to act promptly and in good faith.

       158.    It was reasonably foreseeable and contemplated by the parties, at the time the Policy

was issued and/or renewed, that the failure to properly investigate a loss/occurrence and the failure

to promptly provide coverage and pay insurance benefits under the Policy would negatively and

adversely affect a policyholder’s business operations, including causing delays thereto, thereby

forcing Plaintiffs and other Class members to incur additional business interruption losses,



                                               - 23 -
          Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 24 of 30




attorneys’ fees, and litigation related expenses.

          159.   Plaintiffs and members of the proposed Class have been damaged by Defendants’

wrongful conduct, including that they have sustained foreseeable extra-contractual consequential

damages, including business interruption losses, attorneys’ fees, and litigation related expenses.

          160.   As a result of Defendants’ breach and wrongful conduct, Plaintiffs and Class

members are entitled to judgment providing declaratory relief of their rights under the Policy,

determining that the presence of the Virus causes physical loss of or damage to property as a matter

of law.

          161.   As a result of Defendants’ breach and wrongful conduct, Plaintiffs and Class

members are entitled to judgment providing declaratory relief of their rights under the Policy,

determining that Defendants are liable to Plaintiff and Class members for breach of contract, and

that Plaintiff and Class members have been damaged and are entitled to judgment against

Defendants in an amount to be determined at trial, plus interest.


                                SECOND CAUSE OF ACTION
                              New York General Business Law § 349

          162.   Plaintiffs repeat and re-allege the preceding paragraphs as if fully set forth and

incorporated herein.

          163.   Plaintiffs bring this cause of action on behalf of themselves and on behalf of the

other Class members.

          164.   Defendants’ statements in the DFS Response sent to policyholders were inaccurate

and misleading.

          165.   Defendants DFS Response sent to policyholders included the express

representation that “[c]overage considerations depend on the particular facts and

circumstances presented, as well as policy provisions and individual coverages that may be
                                                - 24 -
        Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 25 of 30




part of your particular policy.” (Ex. H (emphasis in original)).

       166.    Defendants did not make coverage determinations based “on the particular facts

and circumstances presented[.]”

       167.    Defendants made a uniform decision to deny all claims arising from the Virus, CV-

19, and/or the CA Orders irrespective of the factual circumstances or policy provisions of

individual policyholders.

       168.    Upon information and belief, Defendants’ made the uniform decision to deny all

claims arising from the Virus, CV-19, and/or the CA Orders irrespective of the factual

circumstances or policy provisions of individual policyholders before issuing the DFS Response.

       169.    Defendants expressly misrepresented to their policyholders that coverage decisions

would be made on a case-by-case basis given the factual circumstances or policy provisions of

individual policyholders.

       170.    Defendants’ instructions to insurance agents and policyholder representatives that

the coverages under its policies do not apply in the case of a virus were inaccurate and misleading.

       171.    Defendants’ inaccurate and misleading statements were relied on by policyholders

and induced them to refrain from filing claims with Defendants.

       172.    Defendants’ failure to reasonably investigate the BI Losses and SL Losses as well

as their refusal to pay insurance benefits through the present has, at the least, been in reckless

and/or grossly negligent disregard of their obligations under each Policy issued to Plaintiffs and

other Class members.

       173.    Defendants’ actions are consumer oriented inasmuch as the Policy consists of

standard policy forms created, maintained, and issued by Defendants as a group.




                                               - 25 -
         Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 26 of 30




        174.    Defendants’ actions are consumer oriented inasmuch as the disclaimer letter issued

to Plaintiff consisted of a generic, predetermined analysis that all claims relating to the Virus, CV-

19, and the CA Orders were denied.

        175.    Defendants pre-determined that as a general rule that their standard form policies

of insurance issued to insureds in New York State simply do not afford coverage for losses

stemming from the Virus, CV-19, and the CA Orders, irrespective of the fact that the policies do

not contain a Virus Exclusion.

        176.    Illustrating the predetermined nature of Defendants’ coverage decisions, neither the

denial letter nor the DFS Response reference or contain an analysis of the facts of Plaintiffs’ loss.

        177.    Further illustrating the predetermined nature of Defendants’ coverage decisions is

the fact that Defendants, upon information and belief, created a generic policy language enclosure

which is a boilerplate analysis of the policy so that the disclaimer letters could be generated in a

mass-produced, streamlined manner.

        178.    Upon information and belief, each of the Defendants has received claims arising

from or related to the Virus, CV-19, and the CA Orders from other insureds with policies that are

the same as substantially similar to the Hutch and Remington Policies.

        179.    Upon information and belief, each of the Defendants have issued disclaimer letters

that are the same as, or substantially similar to, the disclaimer letters that were issued to Plaintiffs

in this case.

        180.    Defendants’ conduct in pre-deciding their coverage position for all, or substantially

all, claims from insureds in New York State stemming from the Virus, CV-19, and the CA Orders

was materially misleading.




                                                 - 26 -
        Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 27 of 30




       181.    Defendants, by their agents and employees, have perpetuated and continued

perpetuating a scheme by which its insureds are deprived of the full benefit of their policies,

regardless of the fact that the Class’s policies do not contain the Virus Exclusion or any exclusions

referencing virus-related losses.

       182.    Upon information and belief, Defendants have instituted a practice, policy, or

procedure by which Defendants intend to deny all, or substantially all, claims stemming from the

Virus, CV-19, and the CA Orders.

       183.    Defendants’ practice, policy, or procedure was surreptitiously and purposefully

made without notice or disclosure to Defendants’ customers, potential customers, or the public at

large, and indeed made despite express representations to the public to the contrary.

       184.    Defendants’ practice, policy, or procedure of not covering claims stemming from

viruses is not disclosed within the subject insurance policies, because the policies do not contain

the Virus Exclusion or a similar exclusion for viruses, despite the fact that Defendants are familiar

with the Virus Exclusion. Therefore, Plaintiffs and the public at large have been misled in a

material respect.

       185.    Defendants’ practice of denying all, or substantially all, claims stemming from the

Virus, CV-19, and the CA Orders was not disclosed to its policyholders until after they had

submitted a claim under a policy. Therefore, Plaintiffs and the public at large who have obtained

such policies from the Defendants have been misled in a material respect.

       186.     The aforementioned public-oriented conduct exercised by Defendants is a regular

business practice, policy, or procedure.

       187.    Defendants’ aforesaid practice, policy, or procedure is willful, intentional and

malicious with the ultimate intent and effect of depriving its insureds of the scope and amount of



                                               - 27 -
        Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 28 of 30




coverage which they paid and bargained for.

       188.    The aforesaid actions of the Defendants constitute a violation of § 349 of the New

York General Business Law for which Plaintiffs and the Class are entitled to treble damages up to

the sum of $1,000.00 per violation, plus reasonable attorneys’ fees.




                                              - 28 -
        Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 29 of 30




                                        REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other Class members,

respectfully requests that the Court:

       a.      Enter an Order certifying the proposed Class, as requested herein, designating

Plaintiffs as Class representative, and appointing Plaintiffs’ undersigned attorneys as Counsel for

the Class;

       b.      Entering judgment on the First Cause of Action in favor of Plaintiffs and the Class

members as follows:

               1.      Determining and declaring that the Virus causes, and the presence
                       of the Virus constitutes, direct physical loss of or damage to
                       property;

               2.      Determining and declaring that losses sustained by Plaintiffs and
                       Class members arising from and relating to the Virus, CV-19
                       and/or the CA Orders are insured losses covered under the Policies
                       issued by Defendants;

               3.      Determining and declaring that Defendants are, jointly and
                       severally, obligated to pay the full amount of BI Losses, SL
                       Losses, and other coverage benefits provided for under the Policies
                       issued to Plaintiffs and the Class members with respect to losses
                       arising from or relating to the Virus, CV-19, and/or the CA Orders;
                       and

               4.      Determining liability in favor of Plaintiffs and Class members
                       against Defendants, jointly and severally, for breach of contract
                       and awarding damages for losses covered under the Policies in an
                       amount to be determined at trial, plus interest.

        c.     Entering judgment on the Second Cause of Action in favor of Plaintiffs and Class

members against all Defendants, jointly and severally, in an amount to be determined at trial but

not less than treble damages up to the sum of $1,000.00 per violation, plus interest and reasonable

attorneys’ fees;




                                               - 29 -
         Case 1:20-cv-00896-GWC Document 9 Filed 08/12/20 Page 30 of 30




         d.    Ordering Defendants to pay the legal fees of attorneys’ fees and costs of suit;

         e.    Ordering Defendants to pay both pre- and post-judgment interest on any amounts

awarded; and

         f.    Ordering such other and further relief as may be just and proper.



Dated:    Buffalo, New York
          August 12, 2020

                                      DUKE HOLZMAN PHOTIADIS & GRESENS LLP

                                             s/ Christopher M. Berloth
                                      By:    ___________________________
                                             Gregory P. Photiadis
                                             Charles C. Ritter, Jr.
                                             Christopher M. Berloth
                                             Attorneys for Plaintiffs
                                             Hutch & Associates, Inc. &
                                             Delaware Restaurant Holdings, LLC
                                             701 Seneca Street, Suite 750
                                             Buffalo, New York 14210
                                             Tel: (716) 855-1111
                                             gpp@dhpglaw.com
                                             critter@dhpglaw.com
                                             cberloth@dhpglaw.com




                                              - 30 -
